Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 17/083,183 for a FIXING STRUCTURE OF WIRING MEMBER filed on 11/5/2020.  This correspondence is in response to applicant's after final amendment filed on 5/25/2022.  Claims 1-13 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the fixing structure comprising the structure of the silencer, wiring member, fixing member and wherein the wiring member includes a wiring body which is flatly formed, and the fixing member is joined to the wiring body, in combination with the other limitations recited therein; regarding claim 2, the prior art does not teach the fixing structure comprising the structure of the silencer, wiring member, fixing member and wherein a tip end of the insertion part is formed into a tapered shape so as to be able to form a hole in the inserted part, where no hole has been formed, to be inserted into the inserted part, in combination with the other limitations recited therein; regarding claim 3, the prior art does not teach the fixing structure comprising the structure of the silencer, wiring member, fixing member and wherein the inserted part includes an outer surface provided on a side opposite to the insertion surface, and the insertion state maintaining part includes an inner wing part protruding toward the outer surface from a part of the insertion part passing through the inserted part to extend to an outer side of the outer surface, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 29, 2022